IN THE COURT OF CRIMINAL APPEALS
                     OF TEXAS
                                         NO. WR-82,102-01


                          EX PARTE CURTIS FOURNIER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 1151921 IN THE 351ST DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to online solicitation

of a minor pursuant to Section 33.021(b) of the Texas Penal Code, and was sentenced to two years’

imprisonment.

        Although Applicant appears to have discharged his sentence in this case, the trial court finds

that he is suffering collateral consequences as a result of this conviction because he must comply

with sex offender registration requirements.
                                                                                                        2

        Applicant contends that he is actually innocent and was convicted of violating a void statute.

We order that this application be filed and set for submission to determine whether a person who was

convicted under a statute that was later declared unconstitutional is “actually innocent,” as this Court

has interpreted that term. See Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996); State v.

Wilson, 324 S.W.3d 595 (Tex. Crim. App. 2010). The parties shall brief this issue. Oral argument

is not permitted.

        It appears that Applicant is represented by counsel. If that is not correct, the trial court shall

determine whether Applicant is indigent. If Applicant is indigent and desires to be represented by

counsel, the trial court shall appoint an attorney to represent Applicant. TEX . CODE CRIM . PROC. art

26.04. The trial court shall send to this Court, within 60 days of the date of this order, a

supplemental transcript containing: a confirmation that Applicant is represented by counsel; the

order appointing counsel; or a statement that Applicant is not indigent. All briefs shall be filed with

this Court within 90 days of the date of this order.



Filed: October 1, 2014

Do not publish